 
Exhibit 10.9

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SANTA ROSA GOLD MINE (PANAMA)


DEFINITIVE ACQUISITION
AGREEMENT




THIS AGREEMENT (hereinafter the “Agreement”) dated as of the 16th day of
September, 2011  (“Effective Date”) by and among SILVER GLOBAL S.A., a
corporation organized and existing under the laws of the Republic of Panama
(hereinafter referred to as “Silver Global”), and GOLDEN PHOENIX MINERALS INC.,
a corporation organized and existing under the laws of the State of Nevada,
United States of America (hereinafter referred to as “Golden Phoenix”),
collectively referred to in this agreement as the “Parties”.


WITNESSETH:


WHEREAS, Silver Global, through itself and its affiliates, owns or controls
certain properties described in Exhibit A (the “Property”) and wishes to
participate with Golden Phoenix in the exploration, evaluation and, if
justified, the development and mining of mineral resources within such
properties;


WHEREAS, Silver Global is holder of metallic mineral concession covering the
activities of TRANSPORT AND BENEFIT of gold and other minerals as per Contract
No.6 entered into with the Ministry of Commerce and Industry on behalf of the
General Direction of Mineral Resources dated May 27th, 2010 and published in the
Official Gazette N° 26,587 of July 29th, 2010 which concession is located in the
former Santa Rosa Gold Mine (“Santa Rosa”) in Cañazas, Panama, as more fully set
forth in Exhibit B attached hereto and incorporated herein by reference, which
concession is for a minimum period of 25 years and is currently valid and in
force (the “TB Concession”);


WHEREAS, Silver Global is holder of metallic mineral concession covering the
activities of EXPLORATION of gold and other metals as per Contract No.2 entered
into with the Ministry of Commerce and Industry on behalf of the General
Direction of Mineral Resources dated February 7th, 2011 and published in the
Official Gazette N° 26,773-B of April 27th, 2011 located in an area of 3,500
hectares located in Cañazas, Panama, as more fully set forth in Exhibit C
attached hereto and incorporated herein by reference, which concession is for a
minimum period of 4 years and is currently valid and in force (the “Exploration
Concession”);


WHEREAS, the Exploration Concession grants Silver Global the exclusive right to
request a mining extraction concession as soon as Silver Global, together with
JV Co (defined below), provides sufficient evidence to the mining authorities
that commercially mineable resources are available in the assigned area for
exploration. For purposes of this Agreement the Property, TB Concession and the
Exploration Concession, including all the rights pertaining to such concessions
are collectively referred to in this Agreement as the “Concessions.”


WHEREAS, pursuant to the Agreement, Golden Phoenix intends to acquire 60%
interest in and to the Concessions by acquiring 60% of the share capital of a
recently created company under the name GOLDEN PHOENIX PANAMA S.A., (hereinafter
referred to as the “JV Co”) formed with the specific purpose of holding,
operating, running and exploiting the Concessions under a joint venture
agreement according to the terms and conditions of the Agreement.

 
1

--------------------------------------------------------------------------------

 

WHEREAS, Golden Phoenix has the expertise and means to acquire an interest in
the Concessions and intends to commence exploration, evaluation and, if
justified, the development and mining of mineral resources within the
Concessions, pursuant to the terms and conditions as set forth in this
Agreement.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, it is mutually agreed as follows:




ARTICLE I


JOINT VENTURE STRUCTURE




1.01
 Purchase and Sale of Concessions



Pursuant to the terms of this Agreement, Silver Global agrees to sell and Golden
Phoenix agrees to purchase, up to an undivided sixty percent (60%) interest,
subject to an option to acquire an additional twenty percent (20%) interest as
set forth in Section 3.05 (the “Ownership Interest”), in and to the Concessions
currently owned by Silver Global, with Silver Global maintaining an undivided
forty percent (40%) interest, not to be diluted prior to Commercial Production
(as defined herein), and subsequently subject to adjustment, for a purchase
price consisting of an aggregate sum of Twenty Million Five Hundred Thousand
Dollars (US $20,500,000) in cash (less those amounts previously paid by Golden
Phoenix to Silver Global in consideration for the Secondary Review Period,
pursuant to that certain Letter of Intent dated July 8, 2011 (“LOI”) by and
between Silver Global and Golden Phoenix, and deliver to Silver Global that
number of common shares of capital stock of Golden Phoenix at a deemed price of
US $0.18 per share, having an aggregate deemed value of Four Million Five
Hundred Thousand Dollars (US $4,500,000) (the “Golden Phoenix Shares”) less that
number of shares previously issued to Silver Global having an aggregate deemed
value of Five Hundred Thousand Dollars (US $500,000), based on a per share price
of $0.18, in consideration for the Secondary Review Period pursuant to the LOI
(collectively, the “Purchase Price”).  Acquisition of the Ownership Interest
shall vest in Golden Phoenix via issuance of shares of capital stock in JV Co
pursuant to those certain payment schedules and milestones set forth in Article
III below.


 
1.02
Formation of JV Co; Transfer of the Concessions from Silver Global to JV Co.



Upon signing this Agreement, Silver Global shall immediately start the process,
at its reimbursable cost, to transfer ownership of the Concessions as well as
all rights, permits, licenses, environmental impact study, insurance, bonds,
surveys, documents, among other assets belonging to Silver Global in connection
with the Concessions to the JV Co. which will be the company to be used by the
parties of this Agreement as the corporate joint venture entity to own, operate,
run and exploit the Concessions.  Silver Global shall execute a document of
sufficient detail to be submitted to the Ministry of Commerce of the Republic of
Panama for approval of the transaction contemplated herein as required by
Article 107 of the Code of Mineral Resources of the Republic of Panama (the
“Code”).


Golden Phoenix shall, at its reimbursable cost, fund the organizational expenses
of forming JV Co.  All such costs of Silver Global and Golden Phoenix for the
purposes of establishing JV

 
2

--------------------------------------------------------------------------------

 

Co and effecting transfers of title, permits, or otherwise for the benefit of JV
Co, shall be reimbursed to such party by JV Co.


Further, Golden Phoenix shall provide Silver Global with reasonably satisfactory
evidence of its initial committed funding for up to US $15,500,000 intended to
be used for the purpose of acquiring an interest in the Concessions.


1.03      Amendment to JV Co. Articles of Incorporation.


Upon signing this Agreement, subject to adoption and entering into the Joint
Venture Operating Agreement at Closing (as defined in Article 3), the Parties
shall record an amendment to the Articles of Incorporation of JV Co. (the
“Amendment”) in order to establish the following:


 
a.
Creation of a Board of Directors of JV Co. (“Board”) consisting initially of
three (3) members nominated by Silver Global and two (2) members nominated by
Golden Phoenix.  At such time as Golden Phoenix acquires greater than fifty
percent (50%) of the Ownership Interest, the Articles of Incorporation shall be
amended to reflect that the Board shall consist of three (3) members nominated
by Golden Phoenix and two (2) members nominated by Silver Global.



 
b.
Appointment of the following initial officers of JV Co:




 
i.
President and Treasurer:  Thomas Klein

 
ii.
Vice President:  Antonio Bonilla

 
iii.
Secretary: Navin Bhakta

 
iv.
Assistant Secretary:  Sarah Ham

 
v.
Assistant Treasurer: Ezequiel Ruiz



 
c.
Obligation of the Board to require the approval of four (4) out of the five (5)
members of the Board to take any action not in the ordinary course of business,
including, but not limited to, borrow money, buy, sell, exchange, pledge or
mortgage the Concessions or any other action which would affect the rights
pertaining to them, except as specifically set forth herein.



 
d.
Establish a class of common stock with an authorized capital of One Hundred
(100) shares.



 
e.
Establish a class of restricted preferred stock (to be held by Silver Global)
which will entitle to preferential dividends to satisfy the payment contemplated
in section 3.03.

 
 
 
f.
Establish that the unanimous approval of issued and outstanding shares,
including those shares held in escrow for vesting of the Ownership Interest,
shall be required for key issues, including, but not limited to, issuance of
securities, amendment of Articles of Incorporation or other constituent
documents, dissolution, transfer of jurisdiction, sale or acquisition of
significant assets, any merger or acquisition whereby JV Co acquires or merges
with or into an independent third party, any debt or royalty financing
encumbering the Concessions other than encumbrances in the ordinary course of
business and not exceeding $100,000 in aggregate, modifications to any
previously adopted work program and budget, and the sale, transfer or assignment
of any interest in JV Co.


 
3

--------------------------------------------------------------------------------

 





The contents of the Amendment is attached hereto as Exhibit D and incorporated
herein by reference.  The above provisions as established in the Amendment, as
well as additional details regarding the structure of JV Co., the powers, roles,
responsibilities and limitations on the Parties shall be confirmed and further
established in the Joint Venture Operating Agreement entered into upon Closing,
as set forth in Article 3 below.


1.04       Joint Venture Agreement


The parties agree, on or before October 15, 2011, they shall enter into a form
of Joint Venture Operating Agreement based on the Rocky Mountain Mineral Law
Foundation Model Form 5A (the “Joint Venture Agreement”), in form and substance
reasonably acceptable to both parties and Lender, which Joint Venture Agreement
shall form the basis for the governance of JV Co.  This Agreement shall be
merged with and incorporated into the Joint Venture Agreement.


A.  Closing of Joint Venture Agreement.  Subject to the terms and conditions of
this Agreement, the closing of the Joint Venture Agreement (the “Closing”) shall
take place on the date that: (i) all Closing Deliverables set forth in Section
1.04(A)(i)-(ii) have been delivered; and (ii) all Closing Conditions set forth
in Subsection 1.04(A)(iii) have been satisfied in accordance with their terms,
but in no event later than October 15, 2011.


 
(i)
Silver Global Closing Deliverables.  Upon Closing, Silver Global will deliver to
Golden Phoenix: (I) evidence of transfer of the Concessions, the Property, and
all rights related thereto to JV Co; (II) evidence of the assignment to JV Co of
any insurance, bonds, lease agreements or other documents related to the
Concessions; (III) a certification of its President certifying to the continued
accuracy of the representations and warranties contained herein; (IV) an opinion
of legal counsel in form and substance reasonably acceptable to Golden Phoenix;
and (V) an executed copy of the Joint Venture Agreement to be effective as of
the date of Closing.



 
(ii)
Golden Phoenix Closing Deliverables.  Upon Closing, Golden Phoenix will deliver
to Silver Global:  (I) that certain cash payment set forth in Section 3.02(A)
will have been paid; (II) that certain cash payment set forth in Section
3.02(B); (III) a certificate in Silver Global’s name representing that number of
common shares of capital stock of Golden Phoenix at a deemed price of US $0.18
per share, having an aggregate deemed value of Four Million Dollars (US
$4,000,000), such shares comprising the balance of the Golden Phoenix Shares;
and (IV) an executed copy of the Joint Venture Agreement to be effective as of
the date of Closing.



 
(iii)
Closing Conditions.  As a condition to Closing: (I) each party shall have
received, or have waived its rights in writing to receive, each of the Closing
Deliverables of the other party set forth in Section 1.04(A)(i)-(ii) above; (II)
a  trust account shall have been opened with a mutually agreed upon trust agent
(“Trustee”) for the purpose of holding in trust the share certificates
evidencing the Ownership Interest to be released to Golden Phoenix upon
satisfaction of such payments and milestones as set forth in Article III; (III)
JV Co shall have been incorporated and shall be in good standing; (IV)
the  Concessions and the Property shall have been transferred into the name of
JV Co; (V) JV Co shall have issued a certificate in the name of Silver Global
representing forty (40) shares of common stock, which shall represent forty
percent (40%) of the share capital of JV Co, assuming the earn-in and release of
all of the Ownership Interest to Golden Phoenix; (VI) JV Co shall have issued
six (6) separate certificates in the name of Golden Phoenix to be held in trust
by the Trustee, each representing the requisite number of shares of JV Co as
necessary to vest Golden Phoenix in the Ownership Interest upon completion of
the Payments as set forth in Article III; and (VII) Golden Phoenix shall have
completed one or more equity or debt financings to raise minimum gross proceeds
of such amounts as are necessary to pay the cash components of its closing
deliverables set forth in Section 1.04(A)(ii).


 
4

--------------------------------------------------------------------------------

 

 
ARTICLE II


REPRESENTATIONS




2.01 Silver Global represents, warrants and covenants as follows:


 
A.
Silver Global has full power and authority to enter into this Agreement and to
perform the transactions contemplated hereby.  This Agreement and the provisions
hereof constitute legal and binding obligations of Silver Global enforceable in
accordance with its terms.  To the best of its knowledge, neither the execution
and delivery of this Agreement nor compliance by Silver Global with any of the
provisions hereof will conflict with or result in a breach of or default under
any of the terms, conditions, or provisions of any agreement or instrument to
which Silver Global is a party or of any law or governmental or administrative
regulation or restriction applicable to it.



 
B.
There are no actions, suits, claims, proceedings, litigation or investigations
pending or, to the best of Silver Global’s knowledge, threatened against either
of them at law or in equity, or in arbitration, or before or by any court or
other governmental instrumentality which relate to this Agreement, or the
Concessions, or which could, if continued, adversely affect Silver Global’s
ability to fulfill the obligations undertaken hereby or its ability to explore
or develop the Concessions.



 
C.
Silver Global knows of no requirements of law, which could materially
and                  adversely affect its ability to explore or develop the
Concessions.



 
D.
There are no liens, claims, encumbrances, defects or objections whatsoever
attached to the Concessions or affecting Silver Global’s rights as the sole
holder of the Concessions, excepting only the paramount title of the Republic of
Panama.



 
E.
There has been no act or omission by Silver Global which could result by notice
or lapse of time in the breach, termination, abandonment, forfeiture,
relinquishment or other premature termination of the Concessions.


 
5

--------------------------------------------------------------------------------

 

        F.    Silver Global, beneficially owns and holds an undivided 100%
right, title and interest in and to the Concessions.  Silver Global beneficially
owns or controls all surface rights, or private lands comprising the Mina Santa
Rosa property related to the Concessions, and the subsurface mineral rights
necessary to explore, develop and exploit the Concessions.


 
G.
Silver Global has full right, power and authority in respect of the Concessions
to enter into this Agreement and has not done anything nor refrained from doing
anything that might impair the Concessions.



 
H.
No other person, firm or corporation has any written or oral agreement, option,
understanding or commitment, or any right or privilege capable of becoming an
agreement, for the purchase or in any way acquire from Silver Global any
interest in and to the Concessions.



 
I.
The execution and delivery of this Agreement has been duly authorized by all
necessary action on the part of Silver Global.



 
J.
This Agreement constitutes a legal, valid and binding obligation of Silver
Global enforceable against it in accordance with its terms.



 
K.
Silver Global will use its best efforts to obtain all authorizations, approvals,
including regulatory approvals, or waivers that may be necessary or desirable in
connection with the transactions contemplated in this Agreement, and will make
all filings with, any and all regulatory authorities from whom any such
authorization, approvals or other action is required to be obtained or to be
made in connection with the transactions contemplated herein, and all such
authorizations, approvals and other actions will be in full force and effect,
and all such filings will have been accepted by Silver Global which will be in
compliance with, and Silver Global shall not commit any breach of any
regulations or policies of any regulatory authority to which the Concessions may
be subject.



 
L.
Except for the conditions set out in this Agreement, including, but not limited
to permitting requirements, and regulatory approvals of this Agreement by the
appropriate regulatory authorities, of which none are pending or required to
Silver Global’s knowledge, there are no other consents, approvals or conditions
precedent to the performance of this Agreement which have not been obtained.



 
M.
Silver Global is not in breach of any laws, ordinances, statutes, regulations,
by-laws, orders or decrees to which they are subject or which apply to them in
respect of the Concessions.



 
N.
No proceedings are pending for, and Silver Global is unaware of, any basis for
the institution of any proceedings leading to the placing of Silver Global in
bankruptcy or subject to any other laws governing the affairs of insolvent
persons.



 
O.
Silver Global is authorized to hold the legal and beneficial right to explore
and develop each of the mineral interests comprising the Concessions.


 
6

--------------------------------------------------------------------------------

 

        P.     The mineral interests comprising the Concessions have been duly
and validly located and recorded in a technically sound and proficient manner
pursuant to applicable mining laws.


 
Q.
All permits and licenses covering the mineral interests comprising the
Concessions have been duly and validly issued pursuant to applicable mining laws
and are in good standing by the proper doing and filing of assessment work and
the payment of all fees, taxes and rentals in accordance with the requirements
of applicable mining laws and the performance of all other actions necessary in
that regard.



 
R.
All conditions on and relating to the mineral interests comprising the
Concessions and the operations conducted thereon by or on behalf of Silver
Global is in compliance with all applicable laws, regulations or orders and
including, without limitation, all laws relating to environmental matters, waste
disposal and storage and reclamation.  There are no ongoing and have been no
past violations by it or to Silver Global’s knowledge, by any of its
predecessors in title of any environmental laws or other applicable laws
affecting or pertaining to the Concessions, nor any past creation of damage or
threatened damage to the air, soil, surface waters, groundwater, flora, fauna,
or other natural resources on, about or in the general vicinity of the
Concessions, which in the aggregate would materially and adversely impact the
ability of JV Co to proceed with the intended exploration, development and
exploitation of the Concessions.



 
S.
There are no outstanding orders or directions relating to environmental matters
requiring any work, repairs, construction or capital expenditures with respect
to any of the mineral interests comprising the Concessions and the conduct of
the operations related thereto, nor has Silver Global received any notice of
same.



 
T.
There is no adverse claim or challenge against or to the ownership of or title
to any of the mineral interests comprising the Concessions or which may impede
the development of any of the mineral interests comprising the Concessions, nor,
to the best of the knowledge, information and belief of Silver Global, after
having made due inquiry, is there any basis for any potential claim or
challenge, and, to the best of the knowledge, information and belief of Silver
Global, after having made due inquiry, no person has any royalty, net profits or
other interests whatsoever in any production from any of the mineral interests
comprising the Concessions.



 
U.
Any agreement that may have been entered into by prior owners of the
Concessions, including, but not limited to, Minas Santa Rosa S.A, (as former
concessionary of the Santa Rosa gold mine and as former owner of the lands
comprising the mine), Greenstone Resources, Ltd. or any others, with third
parties are not binding on Silver Global (as the current holder of the
Concessions) nor on Dessarrollo Gatún S.A. (as the new owner of the lands).



 
V.
Silver Global, including its affiliates, partners, officers, directors, agents
or representatives, has not entered into any contractual relationship with
Boliden International Mining or any other third party which would entitle
Boliden or others to any royalty payments over the Concessions or the property
constituting the Santa Rosa project.  Further, there are no royalty payments or
encumbrances of any kind attached to the Concessions or real property underlying
the Concessions, except as required to be granted to the Republic of Panama
pursuant to the Code, as amended.


 
7

--------------------------------------------------------------------------------

 


 
W.
There are no actions, suits, proceedings or investigations (whether or not
purportedly against or on behalf of Silver Global), pending or threatened, which
may affect, without limitation, the rights of Silver Global to transfer any
interest in and to the mineral interests comprising the Concessions to JV Co at
law or in equity, or before or by any federal, state, provincial, municipal,
local or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, and, without limitation, there are no
claims or potential claims under any relevant family relations legislation or
other equivalent legislation affecting any of the mineral interests comprising
the Concessions.  In addition, Silver Global is not now aware of any existing
ground on which any such action, suit or proceeding might be commenced with any
reasonable likelihood of success.



 
X.
The documents which have been provided by Silver Global to Golden Phoenix
contain all material information regarding the mineral interests comprising and
surrounding the Concessions which is in either of their possession or control,
are complete, true and correct copies or originals of such information.



 
Y.
Silver Global is not, nor will it be, in breach of any provision or condition
of, nor have either of them done or omitted to do anything that, with or without
the giving of notice or lapse or both, would constitute a breach of any
provision or condition of, or give rise to any right to terminate or cancel or
accelerate the maturity of any payment under, any deed of trust, contract,
certificate, consent, permit, license or other instrument to which the they are
a party, by which they are bound or from which they derive benefit, any
judgment, decree, order, rule or regulation of any court or governmental
authority to which Silver Global is subject, or any statute or regulation
applicable to it, to an extent that, in the aggregate, has a material adverse
affect on it or on any of the mineral interests comprising the Concessions.



 
Z.
On each date that a payment is due or to be made by Golden Phoenix under this
Agreement, Silver Global shall give to Golden Phoenix, prior to such payments, a
certification of a duly authorized representative of its reaffirmation of the
representations, warranties and covenants contained herein, and shall
immediately provide Golden Phoenix written notice of the particulars of any
occurrence within Silver Global’s knowledge after the date of this Agreement
that if it had occurred before such date, would have been contrary to any of the
representations, warranties or covenants contained herein.



AA.
Silver Global is not a “U.S. person” as such term is defined in Rule 902(k) of
Regulation S under the Securities Act of 1933, as amended (the “1933 Act”). It
is a bona fide resident of, and is domiciled in, the Republic of
Panama.  Further, it is acquiring the Golden Phoenix Shares for its own account,
not as nominee or agent, and not with a view to the resale or distribution of
any part thereof in violation of the 1933 Act, and has no present intention of
selling, granting any participation in, or otherwise distributing the same in
violation of the 1933 Act without prejudice, however, to Silver Global’s right
at all times to sell or otherwise dispose of all or any part of such Golden
Phoenix Shares in compliance with applicable US federal and state securities
laws.


 
8

--------------------------------------------------------------------------------

 

BB.           The making of this Agreement and the completion of the
transactions contemplated hereby and the performance of and compliance with the
terms hereof does not and will not:


 
a.
conflict with or result in a breach of or violate any of the terms, conditions
or provisions of any law, judgment, order, injunction, decree, regulation or
ruling of any court or governmental authority, domestic or foreign, to which
Silver Global is subject, or constitute or result in a default under any
agreement, contract or commitment to which either of them is a party;



 
b.
give to any party the right of termination, cancellation or acceleration in or
with respect to any agreement, contract or commitment to which Silver Global is
a party;



 
c.
give to any government or governmental authority, or any municipality or any
subdivision thereof, including any governmental department, commission, bureau,
board or administration agency, any right of termination, cancellation or
suspension of, or constitute a breach of or result in a default under, any
permit, license, control or authority issued to Silver Global which is necessary
or desirable in connection with the conduct and operations of the business of
either of them and the ownership or leasing of their business assets; or



 
d.
constitute a default by Silver Global, or any event which, with the giving of
notice or lapse of time or both, might constitute an event of default, under any
agreement, contract, indenture or other instrument relating to any indebtedness
of either of them which would give any party to that agreement, contract,
indenture or other instrument the right to accelerate the maturity for the
payment of any amount payable under that agreement, contract, indenture or other
instrument.



CC.
Neither this Agreement nor any other document, certificate or statement
furnished to Golden Phoenix by or on behalf of Silver Global in connection with
the transactions contemplated hereby knowingly or negligently contains any
untrue or incomplete  statement of material fact or omits to state a material
fact necessary in order to make the statements therein not misleading which
would likely affect the decision of Golden Phoenix to enter into this Agreement;
and



DD.
Silver Global is not aware of any fact or circumstance which has not been
disclosed to Golden Phoenix which should be disclosed in order to prevent the
representations, warranties and covenants contained in this section from being
misleading or which would likely affect the decision of Golden Phoenix, acting
reasonably, to enter into this Agreement.





2.02 Golden Phoenix represents, warrants and covenants as follows.


 
A.
Golden Phoenix has full power and authority to enter into this Agreement and to
perform the transactions contemplated hereby.  This Agreement and the provisions
hereof constitute legal and binding obligations of Golden Phoenix enforceable in
accordance with its terms.  To the best of its knowledge, neither the execution
and delivery of this Agreement nor compliance by Golden Phoenix with any of the
provisions hereof will conflict with or result in a breach of or default under
any of the terms, conditions, or provisions of any agreement or instrument to
which Golden Phoenix is a party or of any law or governmental or administrative
regulation or restriction applicable to it.


 
9

--------------------------------------------------------------------------------

 





 
B.
There are no actions, suits, claims, proceedings, litigation or investigations
pending or, to the best of Golden Phoenix’s knowledge, threatened against either
of them at law or in equity, or in arbitration, or before or by any court or
other governmental instrumentality which relate to this Agreement, or which
could, if continued, adversely affect Golden Phoenix’s ability to fulfill the
obligations undertaken hereby or its ability to explore or develop the
Concessions.



 
C.
The execution and delivery of this Agreement has been duly authorized by all
necessary action on the part of Golden Phoenix.



 
D.
This Agreement constitutes a legal, valid and binding obligation of Golden
Phoenix enforceable against it in accordance with its terms.



 
E.
Except for the conditions set out in this Agreement and regulatory approvals of
this Agreement by the appropriate regulatory authorities, of which none are
pending or required to Golden Phoenix’s knowledge, there are no other consents,
approvals or conditions precedent to the performance of this Agreement that have
not been obtained.



 
F.
The Golden Phoenix Shares have been duly and validly authorized and, when issued
and paid for pursuant to this Agreement, will be validly issued, fully paid and
nonassessable, and shall be free and clear of all encumbrances and restrictions
(other than those created by Silver Global), except for restrictions on transfer
imposed by applicable securities laws.



 
G.
No proceedings are pending, and Golden Phoenix is unaware of any basis for the
institution of any proceedings, leading to the placing of Golden Phoenix in
bankruptcy or subject to any other laws governing the affairs of insolvent
persons.



 
H.
The making of this Agreement and the completion of the transactions contemplated
hereby and the performance of and compliance with the terms hereof does not and
will not:



 
a.
conflict with or result in a breach of or violate any of the terms, conditions
or provisions of any law, judgment, order, injunction, decree, regulation or
ruling of any court or governmental authority, domestic or foreign, to which
Golden Phoenix is subject, or constitute or result in a default under any
agreement, contract or commitment to which either of them is a party;



 
b.
give to any party the right of termination, cancellation or acceleration in or
with respect to any agreement, contract or commitment to which Golden Phoenix is
a party;



 
c.
give to any government or governmental authority, or any municipality or any
subdivision thereof, including any governmental department, commission, bureau,
board or administration agency, any right of termination, cancellation or
suspension of, or constitute a breach of or result in a default under, any
permit, license, control or authority issued to Golden Phoenix which is
necessary or desirable in connection with the conduct and operations of its
business and the ownership or leasing of its business assets; or


 
10

--------------------------------------------------------------------------------

 





 
d.
constitute a default by Golden Phoenix, or any event which, with the giving of
notice or lapse of time or both, might constitute an event of default, under any
agreement, contract, indenture or other instrument relating to any indebtedness
of either of them which would give any party to that agreement, contract,
indenture or other instrument the right to accelerate the maturity for the
payment of any amount payable under that agreement, contract, indenture or other
instrument.



 
I.
Golden Phoenix is not aware of any fact or circumstance which has not been
disclosed to Silver Global which should be disclosed in order to prevent the
representations, warranties and covenants contained in this section from being
misleading or which would likely affect the decision of Silver Global, acting
reasonably, to enter into this Agreement; and



 
J.
Neither this Agreement nor any other document, certificate or statement
furnished to Silver Global by or on behalf of Golden Phoenix in connection with
the transactions contemplated hereby knowingly or negligently contains any
untrue or incomplete statement of material fact or omits to state a material
fact necessary in order to make the statements therein not misleading which
would likely affect the decision of Golden Phoenix to enter into this Agreement.





ARTICLE III


PAYMENTS, PERFORMANCE AND ADDITIONAL INTEREST




3.01  Combination of Payments and Exploration and Development Work.  In exchange
for making the payments set forth in Section 3.02 and obtaining complete funding
for the Exploration and Development Work set forth in Section 3.04, including
plant construction and production, Golden Phoenix shall earn a sixty percent
(60%) interest in the Concessions through ownership of 60% of JV Co shares, and
Silver Global’s share ownership or interest rights to JV Co., shall be 40%, not
to be diluted prior to Commercial Production, to be further set forth in the JV
Agreement, and subject to Section 3.05 below.


3.02  Payments.  Golden Phoenix shall make the following payments to Silver
Global within the time frame indicated therein, hereinafter the “Payments”, as
follows:


 
A.
Within five (5) business days from signing this Agreement, Golden Phoenix shall
remit to Silver Global by wire transfer of immediately available funds, the
aggregate amount of Two Hundred Fifty Thousand Dollars (US $250,000) in cash.



 
B.
Within three (3) business days of the Closing of the Joint Venture Agreement (no
later than October 18, 2011), Golden Phoenix shall remit to Silver Global by
wire transfer of immediately available funds, the aggregate amount of Three
Million Seven Hundred Fifty Thousand Dollars (US $3,750,000) in cash, of which
amount Two Million Dollars (US $2,000,000) will be deposited into the business
account of JV Co in the form of a loan (the “Loan”) from Silver Global to JV Co,
which account shall be managed by the manager of JV Co, to be used for the sole
benefit of JV Co, pursuant to terms and conditions to be set forth in the Joint
Venture Agreement (“Business Account”), to be used to fund a preliminary
National Instrument 43-101 compliant resource report (“NI-43-101 Report”) to
obtain a resource estimate in at least an “inferred” category, as well as
preliminary exploration and development operations on the Concessions.  The Loan
shall be non-interest bearing and shall be repaid to Silver Global by Golden
Phoenix on behalf of JV Co in four (4) equal monthly installments, with the
first monthly installment due thirty (30) days following the Closing of the
Joint Venture Agreement.  Further, upon Closing, Golden Phoenix shall issue a
certificate in Silver Global’s name representing that number of common shares of
capital stock of Golden Phoenix at a deemed price of US $0.18 per share, having
an aggregate deemed value of Four Million Dollars (US $4,000,000), such shares
comprising the balance of the Golden Phoenix Shares.  In consideration for this
payment, Golden Phoenix will receive from Trustee 15% of the authorized share
capital of JV Co.


 
11

--------------------------------------------------------------------------------

 





 
C.
Upon Silver Global’s successful completion of the Environmental Impact Study
required for JV Co to commence exploration operations within the area
constituting the Exploration Concession (the “EIS”), but in no event sooner than
thirty (30) days following the payment set forth in Section 3.02(B) above (no
later than November 18, 2011, so long as the EIS has been successfully
completed), Golden Phoenix shall remit to Silver Global by wire transfer of
immediately available funds, the aggregate amount of Three Million Dollars (US
$3,000,000) in cash.  In consideration for this payment, Golden Phoenix will
receive from Trustee an additional 10% of the authorized share capital of JV Co.



 
D.
Upon successful completion of an NI-43-101 Report on the resources contained in
the Concessions of at least a “measured and indicated” category, which shall be
obtained by Golden Phoenix on behalf of JV Co within a period of 6 to 8 calendar
months counted from the date Silver Global has obtained the Environmental Impact
Study (EIS) (expected to be May 2012 to July 2012) which will enable JV Co to
commence exploration operations within the Exploration Concession area, Golden
Phoenix shall remit to Silver Global by wire transfer of immediately available
funds, the aggregate amount of Five Million Dollars (US $5,000,000) in cash. In
consideration for this payment, Golden Phoenix will receive from Trustee an
additional 10 % of the authorized share capital of JV Co.



 
E.
Upon successful completion of a Bankable Feasibility Study (to be defined within
the Joint Venture Agreement) which shall be obtained by Golden Phoenix on behalf
of JV Co within a period of 6 to 9 calendar months counted from the date Silver
Global has obtained the EIS (expected to be May 2012 to August 2012), Golden
Phoenix shall remit to Silver Global by wire transfer of immediately available
funds, the aggregate amount of Three Million Dollars of the United States of
America (US $3,000,000) in cash. In consideration for this payment, Golden
Phoenix will receive from Trustee an additional 10% of the authorized share
capital of JV Co.


 
12

--------------------------------------------------------------------------------

 

       F.      Upon securing final financing to operate the Concessions
including construction of the processing plant to operate an eventual extraction
concession within the Concessions area which shall be obtained by Golden Phoenix
on behalf of JV Co within a period of 12 to 15 calendar months counted from the
date Silver Global has obtained the Environmental Impact Study (EIS) which will
enable it or JV Co to start exploration operations within the Exploration
Concession area (expected to be October 2012 to January 2013), Golden Phoenix
shall remit to Silver Global by wire transfer of immediately available funds
Five Million Dollars (US $5,000,000) in cash. In consideration for this payment,
Golden Phoenix will receive from Trustee an additional 4% of the authorized
share capital of JV Co.


 
G.
Within a period of 18 to 24 calendar months counted from the date Silver Global
has obtained the EIS (expected to be May 2013 to October 2013), which will
enable JV Co to start exploration operations within the Exploration Concession
area, JV Co shall commence gold extraction operations in the processing plant
built for such purpose (herein after “Commercial Production”), and from that
moment Golden Phoenix will receive from Trustee an additional 11% of the
authorized share capital of JV Co, completing a total of 60% of the authorized
share capital of JV Co.



Except as specifically set forth above, all Payments shall be in cash; provided,
however, that in the event Silver Global desires to receive payment in options
to acquire shares of Golden Phoenix common stock, the Parties will use best
efforts to negotiate and mutually agree upon commercially reasonable terms for
the grant of such stock options in lieu of cash, subject to necessary corporate
and regulatory approvals.


Golden Phoenix may, at its sole discretion, elect to make any payment set forth
above before such payment is due, which will have the effect of accelerating the
term under which Golden Phoenix earns its Ownership Interest in the Concessions.


3.03       Preferential Payment


Upon achieving Profitable Commercial Production, Silver Global shall be entitled
to a preferential payment of Fifty Million Dollars (US $50,000,000) to be paid
by JV Co to Silver Global, as owner of 100% of the preferred share capital of JV
Co., from gold production at a rate of 70% of the net distributable cash flow
(after all expenses incurred, including debt service, working capital, capital
reserves, among others), (the “Preferential Payment”). Profitable Commercial
Production for the purpose of this Agreement shall mean four (4) consecutive
quarters of estimated plant capacity of 4,000 ounces of gold per month, or four
(4) consecutive quarters of profitable commercial operations.


3.04       Exploration and Development Work and Loan Facility.  Golden Phoenix
shall fund exploration and development work (as defined below), on the
Concessions pursuant to a budget and schedule which shall be agreed upon by the
parties (the “Work Plan and Budget”) and to be further described in the Joint
Venture Agreement.


For purposes of obtaining the NI-43-101 report and bringing the Concessions to a
Bankable Feasibility status as well as for funding of the Exploration and
Development Work, Golden Phoenix shall secure a loan facility in favor of JV Co
for an amount of up to Five Million Dollars of the United States of America (US
$5,000,000), of which amount, $2,000,000 shall be deposited upon Closing as set
forth above in Section 3.02(B).

 
13

--------------------------------------------------------------------------------

 



       Upon completion of the payments set forth in Sections 3.02(A)-(F) and
following successful completion of the Bankable Feasibility Study, Silver Global
agrees to work with Golden Phoenix and any future lender(s) with respect to
final project financing, including encumbering such JV Co properties and assets
as may be necessary to achieve Profitable Commercial Production.


3.05       Option to Earn an Additional Interest.  Upon completion of the
Payments, including completion of the Preferential Payment, Golden Phoenix shall
have the option to acquire an additional twenty percent (20%) interest in the
Concessions, via acquiring a further 20% of the outstanding share capital of JV
Co (the “Additional Interest”) from Silver Global (out of its 40% interest), for
a total aggregate ownership by Golden Phoenix of eighty percent (80%).  In
consideration for the Additional Interest, Golden Phoenix will pay Silver Global
a purchase price equal to the Net Asset Value (as hereinafter defined) of the
property comprising the Concessions multiplied by 20%.  Net Asset Value will be
determined at the time of Golden Phoenix’s exercise of its option, by an
independent mining, financial and valuation expert selected by the mutual
agreement by the parties, acting reasonably, using a 10% discount.




ARTICLE IV


OPERATOR


4.01       Designation:  The Parties shall, by mutual consent, designate the
operator to manage, supervise, direct, and control the Exploration and
Development Work to be defined in the Joint Venture Agreement, and the Parties
will also mutually agree on all exploration plans, budgets and spending prior to
implementation of any work on the property comprising the Concessions, as well
as all major decisions of JV Co, all of which shall be further set forth and
detailed in the Joint Venture Agreement.  For clarity, all operational aspects
and day-to-day management of the business of JV Co shall be run by Golden
Phoenix and all social, political and community relation aspects of the business
of JV Co shall be run by Silver Global.




ARTICLE V


TERM; TERMINATION




5.01       Term.  The term of this Agreement shall commence as of the Effective
Date and shall continue until completion and satisfaction in full of all terms,
conditions and obligations of the Parties contained, herein, except as shall
otherwise survive pursuant to the Joint Venture Agreement, unless sooner,
terminated, forfeited or surrendered in the manner herein provided.


5.02      Golden Phoenix Indemnity Agreement.  Golden Phoenix agrees to
indemnify, defend, and hold harmless Silver Global, its affiliates, and their
employees, officers, directors and representatives from and against any and all
liability, loss, damage, cost, or expense that Silver Global, its affiliates, or
their employees, officers, directors and representatives may hereafter incur,
suffer, or be required to pay by reason of negligence or willful misconduct on
the part of Golden Phoenix or its employees, officers, directors, or
representatives in performing its obligations pursuant to this Agreement,
including without limitation any breach of its obligations

 
14

--------------------------------------------------------------------------------

 

hereunder.  Golden Phoenix’s obligation to indemnify and hold harmless Silver
Global, its affiliates, and its employees, officers, directors, and
representatives shall, with respect to injuries or damages that were incurred
during the term hereof, survive the expiration or earlier termination of this
Agreement.


5.03       Silver Global Indemnity Agreement.  Silver Global hereby agrees to
indemnify, defend and hold harmless Golden Phoenix and its affiliates, and their
employees, officers, directors and representatives from and against any and all
liability, loss, damage, cost, or expense that Golden Phoenix, its affiliates,
or their employees, officers, directors and representatives may hereafter incur,
suffer, or be required to pay by reason of negligence or willful misconduct on
the part of Silver Global or its employees, officers, directors, or
representatives in performing its obligations pursuant to this Agreement,
including without limitation any breach of its obligations  hereunder.  Silver
Global’s obligation to indemnify and hold harmless Golden Phoenix, its
affiliates, and its employees, officers, directors, and representatives shall,
with respect to injuries or damages that were incurred during the term hereof,
survive the expiration or earlier termination of this Agreement.


ARTICLE VI


DEFAULT AND REMEDIES




6.01       Events of Default by Golden Phoenix.   The following events shall
constitute events of default by Golden Phoenix:


 
A.
Failure to make any Payments required to be made by Golden Phoenix pursuant to
the Agreement within fifteen (15) business days of the dates specified herein
for each Payment, except in the event of delays caused by matters not within
Golden Phoenix’s reasonable control, including, but not limited to, any act or
failure to act by Silver Global preventing the completion of the requisite
milestone, or a force majeure event as set forth in Section 8.04.



 
B.
Breach by Golden Phoenix of any representation of warranty or failure to perform
any other obligation under this Agreement unless:  (i) the failure is corrected
within thirty (30) days after written notice to Golden Phoenix from Silver
Global of the failure; or (ii) if the failure is one that cannot be corrected
within thirty (30) days and Golden Phoenix begins correction of such failure to
perform within reasonable diligence until a cure is effected; or (iii) if within
said thirty (30) day period Golden Phoenix gives Silver Global notice that it
disputes the existence of the alleged default within thirty (30) days after a
final decision by an arbitration tribunal that Golden Phoenix was in default.



6.02       Events of Default by Silver Global.  Breach by Silver Global of any
representation or warranty or failure to perform any other obligation under this
Agreement shall constitute a default by Silver Global unless: (i) the failure is
corrected within thirty (30) days after written notice to Silver Global from
Golden Phoenix of the failure; or (ii) if the failure is one that cannot be
corrected within thirty (30) days and Silver Global begins correction of such
failure to perform within such thirty (30) day period, and continues corrective
efforts with reasonable diligence until a cure is effected; or (iii) if within
said thirty (30) day period Silver Global gives Golden Phoenix notice that it
disputes the existence of the alleged default and Silver Global shall

 
15

--------------------------------------------------------------------------------

 

not have commenced correction of the default within thirty (30) days after a
final decision by a an arbitration tribunal that Silver Global was in default.


6.03       Remedies of Silver Global.  In the event of default by Golden
Phoenix, Silver Global may exercise any one or more of the following remedies:


 
A.
Terminate this Agreement.

 
B.
Cure the default, and in such event Golden Phoenix shall, immediately, reimburse
Silver Global for all its costs in connection with cure including interest as
provided below.

 
C.
Pursue any other remedies through the International Chamber of Commerce (ICC)
Court of Arbitration.



Any amounts determined to be owing hereunder shall bear interest at the lesser
of (i) the highest rate permitted by law or (ii) the commercial prime rate as
determined by the LIBOR plus two percent (2%).  Each right and remedy provided
for in this Agreement shall be cumulative and shall be in Agreement whether now
or hereafter existing at law or by statute or otherwise.  Further, upon an
uncured event of default of Golden Phoenix under Section 6.01(A), Golden Phoenix
agrees to consent to an amendment to the Articles of Incorporation of JV Co.
and/or Joint Venture Agreement, as applicable, to amend any supermajority or
unanimous approval requirements set forth therein to a simple majority, as
necessary not to impair the rights of the non-defaulting majority shareholder.


6.04       Remedies of Golden Phoenix.  In the event of default by Silver
Global, Golden Phoenix may exercise any one or more of the following remedies:


 
A.
Terminate this Agreement.

 
B.
Cure the default, and in such event Silver Global shall, immediately, reimburse
Golden Phoenix for all its costs in connection with cure including interest as
provided below.

 
C.
Pursue any other remedies through the ICC Court of Arbitration.



Any amounts determined to be owing hereunder shall bear interest at the lesser
of (i) the highest rate permitted by law or (ii) the commercial prime rate as
determined by the LIBOR plus two percent (2%).  Each right and remedy provided
for in this Agreement shall be cumulative and shall be in Agreement whether now
or hereafter existing at law or by statute or otherwise.




ARTICLE VII


ESCROW PROVISIONS




7.01       Trust Agreement.  Golden Phoenix has agreed to transfer sixty percent
(60%) of the share capital of JV Co, to the Trustee, to be held in trust, until
this Agreement is fulfilled or terminated, according to the terms and conditions
as per the trust agreement annexed hereto as Exhibit E, hereinafter the Trust
Agreement.  The Trustee will hold the shares of JV Co for Golden Phoenix
representing the Ownership Interest, to be delivered upon successful completion
of the Payments, with only such voting rights as expressly set forth herein and
in the Trust Agreement.

 
16

--------------------------------------------------------------------------------

 

The Parties agree to sign the Trust Agreement on the Effective Date of this
Agreement.  The Trust Agreement will contain provisions as to require the
written approval from Golden Phoenix in order to vote the shares transferred to
the Trustee (the “Trust Fund”), to change the Board of Directors of JV Co, to
borrow money, buy, sell, exchange, pledge or mortgage JV Co´s properties,
including the Concessions, amendments to the articles of incorporation of JV Co.
Said written approval will be required as long as Golden Phoenix is in
compliance with all the payments and schedule contemplated in Article III of the
Agreement.


The purpose of the Trust Agreement is to guarantee Silver Global the payments
and compliance by part of Golden Phoenix of the conditions referred to Article
III of the Agreement and ensure Golden Phoenix’s timely receipt of the share
capital of JV Co. upon successful completion of the milestones and Payments as
set forth in Article III.


The Trustee for purposes payments and holding of the 60 % of the JV Co. shares
shall be Icaza Trust Corporation, an independent licensed trust company
authorized by the Superintendency of Banks of Panama.




ARTICLE VIII


GENERAL PROVISIONS






8.02       Confidentiality.  The parties hereto are to treat all data, reports,
records and information relating to the Concessions and this Agreement as
confidential (“Confidential Information”).  Confidential information shall not
be released to any person or entity not a party to this Agreement, except to
auditors, counsel, investment bankers, or institutions provided that non-party
uses of Confidential Information shall be strictly limited to those purposes
necessary for non-party users to perform the function for which they were
retained by the parties.  Notwithstanding the foregoing, Confidential
Information may be disclosed by a party to this Agreement to persons other than
those set forth above upon the written consent of the other (non-disclosing)
party which such consent shall not be unreasonably withheld.


For purposes of this Agreement, Confidential Information shall include all
information that is not known by or available to the public and concerns the
business or affairs of a Party, including existing projects and those in
development; the identity of business partners or prospective business partners
of a Party, including the relationship established by this Agreement; the terms,
conditions, and prices or proposed terms, conditions, and prices of any
contract, including this Agreement; and any other information identified by a
Party as confidential or proprietary.  Confidential Information shall not
include any information that was previously known to a Party, information
independently developed by such Party, information rightfully acquired by a
Party from a third party without restriction, or information that is or becomes
part of the public domain through no breach by the Party of its obligations
under this Agreement. Notwithstanding the foregoing provisions of this Article
9, a Party or its Representatives may disclose Confidential Information if, and
only to the extent, it is required to do so by the disclosure requirements of
any law, rule, or regulation or any order, decree, subpoena, or ruling or other
similar process of any court or governmental or applicable regulatory authority,
including the requirements of any public stock exchange.  Prior to making or
permitting any of its Representatives to make such disclosure, the Party seeking
to make such disclosure shall provide the other Party with written notice of any
such requirement so that such other Party can seek a protective order or other
appropriate remedy, if so desired.

 
17

--------------------------------------------------------------------------------

 


8.03       Applicable Law; Governing Language.  This Agreement shall be governed
by and construed in accordance with the substantive law of Panama. This
Agreement will be provided and executed in English, and the Parties agree that
in the event of any legal dispute in the interpretation of this Agreement, the
English version shall prevail.  This English version of the Agreement and the
Parties hereto agree that the International Chamber of Commerce Court of
Arbitration under the International Chamber of Commerce rules of Arbitration
shall govern all disputes, which shall be arbitrated in the State of Nevada,
United States of America.


8.04       Force Majeure.  No party shall be deemed to be liable to any other or
in default under this Agreement for any failure or delay in performing any of
its covenants or agreements (other than maintaining the Concession) caused by or
arising out of any act not within the reasonable control the party including,
without limitation, acts of God, strikes, lockouts or other industrial,
disputes, acts of the public enemy, war, riots, lightning, fire, storm, flood,
explosion, litigation, governmental delay and restraints (including, but not
limited to environmental controls or the inability to obtain necessary permits),
unavailability of equipment, materials or labor, or any other failure or delay
similar to those above mentioned, provided that the party of such occurrence
within thirty (30) days after it commences or is discovered.  Settlement of
strike or labor disputes shall be entirely within the discretion of the party
experiencing the difficulty.   Any party that shall be affected by failure or
delay of the other party to meet any conditions or terms of the Agreement shall
be excused where such failure or delay is caused by any of the events referred
to above, and all times provided for in this Agreement (including time period
within which the Exploration and Development Work are required to be extended
for a period equal to the period of delay); provided, however, that the party
experiencing such delay acts diligently to remove the cause of such delay and
the performance shall be resumed within a reasonable time after such cause has
been removed.


Notwithstanding the above general provision, in the event JV Co, its
shareholders, or any of them, is or becomes subject, at any time, to
environmental regulations or governmental restrictions (“environmental
regulations or governmental restrictions” shall include any governmental law,
rule, order, regulation, policy, proposal, action or inaction, or restriction
relating to air pollution, water pollution, surface mining, surface effects of
mining, or land use) which prohibits or materially affects any operations
hereunder or planned to be carried out hereunder, and if JV Co and its
shareholders have each used its best efforts to timely obtain necessary permits
and comply with such regulations and restrictions in accordance with generally
accepted industry practices, either Party shall have the right to declare the
existence of a condition of force majeure during the period in which JV Co, or
its shareholders acting on its behalf, is in good faith seeking a feasible
method to comply with, be exempted from, modify, obtain necessary permits or
licenses under, or prevent the enactment or promulgation of said environmental
regulations or governmental restrictions.


8.05       Relationship of Parties.  Each of the parties shall be responsible
only for its obligations and liabilities as set forth in this Agreement and
neither party shall have any authority to act for or to assume any obligations
or responsibility on behalf of the other party.  Nothing contained in this
Agreement shall be deemed to constitute any party the partner of the other or
the agent or legal representative of the other or to create any fiduciary
relationship between them.  Each party agrees to indemnify and hold harmless the
other against any and all losses, claims, damages and liabilities arising out of
any act taken by such party, its directors, officers, agents or employees, on
behalf of such other party, except pursuant to authority expressly granted
herein or otherwise agreed to between the parties.

 
18

--------------------------------------------------------------------------------

 


8.06
 
A.
Payments to Silver Global and Notices.  All payments payable pursuant to the
Agreement shall be made in United States dollars. Golden Phoenix shall not have
any obligation whatsoever with respect to the distribution of any such payment
to any person or persons entitled thereto or to any part hereof.



 
B.
Any notice, election, report or other correspondence required or permitted
hereunder shall be in written and shall be sufficiently and timely according to
the following: (i) if delivered personally to an officer of the party to whom
directed, (ii) If sent by registered or certified United States mail, postage
prepaid, return receipt requested, effectiveness shall be the date of posting,
(iii) If sent by e mail, to the address set forth below, is any, which shall be
effective on the date of transmission.  All such notices shall be effective to
the parties to whom directed at its address below specified.



 
SILVER GLOBAL S.A.
 
Torre Global Bank Bldg, 11th Floor, Oficina 1109
 
Calle 50, Panama City, Panama
 
Attn:  Antonio Bonilla
   
 
GOLDEN PHOENIX MINERALS INC.
 
1675 E. Prater Way, Suite 102
 
Sparks, Nevada 89434  USA
 
Attn:  Thomas Klein, Chief Executive Officer



8.07
 
A.
Transfer of Shares of JV to Third Party.  Neither party may assign its rights or
obligations under this Agreement without the prior written consent of the
non-assigning party.   The Parties hereto agree that any such third party
assignee, buyer or transferee of any shares of JV Co, will accept in writing to
be bound by the terms and conditions of this Agreement and the JV Agreement,
including any pending obligations of the assigning party.  Any sale, transfer or
assignment of shares in contravention of this Agreement shall be null and void.





 
B.
Right of First Refusal.  The Parties hereto agree that any assignment or
transfer of interest in JV Co shall be subject to a right of first refusal in
favor of the other party, which shall be set forth in detail in the Joint
Venture Agreement.



8.08 Non-Waivers.  The failure of either party at any time to require
performance of the other party of any provision of this Agreement shall in no
way affect the full right to require such performance at any time thereafter,
nor shall the waiver by either party of a breach of any provisions thereof by
either party be held to be a waiver of any succeeding breach of such provisions
or as a waiver of the provision itself.

 
19

--------------------------------------------------------------------------------

 


8.09       Entire Agreement.  This Agreement, including all Exhibits hereto,
shall constitute the complete understanding of the parties with respect to the
Concessions and the subject matter hereof, all previous agreements with respect
thereto being expressly rescinded and replaced hereby, and no modification or
alteration of this Agreement shall be effective unless in writing executed
subsequent to the date hereof by both of the parties.  No other representations
or agreements shall be binding upon the parties.


8.10       Counterparts.  This Agreement, and any Exhibits hereto, may be
executed in any number of counterparts, and it shall not be necessary that the
signatures of both Parties be contained on any counterpart.  Each counterpart
shall be deemed an original, but all counterparts together shall constitute one
and the same instrument, and may be delivered by facsimile or other simultaneous
electronic means, with the same force and effect as an original.




[SIGNATURE PAGE IMMEDIATELY FOLLOWS]



 
20

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first above written.




 SILVER GLOBAL, S.A




By ____________________________
Title ___________________________
Date ___________________________




GOLDEN PHOENIX MINERALS, INC.




By ____________________________
Title ___________________________
Date ___________________________











 
21

--------------------------------------------------------------------------------

 

List of Exhibits




Exhibit A: Exploration Concession Map


Exhibit B: Concession Contract (TB Concession)


Exhibit C: Concession Contract (Exploration Concession)


Exhibit D:  Amendment to Articles of Incorporation of JV Co.


Exhibit E:  Trust Agreement
 

--------------------------------------------------------------------------------

 